SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

956
CAF 11-01932
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF NINA E. HAWTHORNE,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

JASON L. HALL, RESPONDENT-RESPONDENT.
(APPEAL NO. 3.)


CARA A. WALDMAN, FAIRPORT, FOR PETITIONER-APPELLANT.

CHARLES J. GREENBERG, BUFFALO, FOR RESPONDENT-RESPONDENT.

COURTNEY S. RADICK, ATTORNEY FOR THE CHILD, OSWEGO, FOR DECEMBER R.H.


     Appeal from an order of the Family Court, Oswego County (Bobette
J. Morin, R.), entered August 25, 2011 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Hall v Hawthorne ([appeal No. 1] ___ AD3d
___ [Oct. 5, 2012]).




Entered:    October 5, 2012                     Frances E. Cafarell
                                                Clerk of the Court